           Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 1 of 15



Jeffery J. Oven
Clayton Gregersen
CROWLEY FLECK PLLP
P.O. Box 2529 (59103)
490 N. 31st Street, Suite 500
Billings, MT 59101-1267
Telephone: 406.252.3441
Fax: 406.252.5292
joven@crowleyfleck.com
cgregersen@crowleyfleck.com

Christopher W. Cardwell (pro hac vice forthcoming)
Mary Taylor Gallagher (pro hac vice forthcoming)
M. Thomas McFarland (pro hac vice forthcoming)
GULLETT SANFORD ROBINSON & MARTIN, PLLC
150 Third Ave. South, Suite 1700
Nashville, TN 37201
Telephone: 615.244.4994
Fax: 615.256.6339
ccardwell@gsrm.com
mtgallagher@gsrm.com
tmcfarland@gsrm.com

Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION


NUVASIVE, INC. &
NEXUS SURGICAL INNOVATIONS, INC.
                                             Civil Action No. CV-20-39-BU-BMM
                Plaintiffs,

      v.
                                                        COMPLAINT
RONALD V. ARTHUN

                Defendant.
         Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 2 of 15



        Through undersigned counsel, and for their Complaint against Defendant,

Ronald V. Arthun (“Defendant”), Plaintiffs, NuVasive, Inc. (“NuVasive”) and

neXus Surgical Innovations, Inc. (“neXus” or “neXus Surgical”), state that:

                              NATURE OF ACTION

        1.   This Complaint arises from Defendant’s violations of his contractual

obligations not to compete with NuVasive and neXus within his former Montana

sales territory and not to solicit those customers he serviced on NuVasive’s and

neXus’ behalf. After abruptly quitting his job with neXus – that consisted of

selling NuVasive’s products and services and supporting surgeries in which those

products and services are used – without providing notice, Defendant joined

NuVasive’s direct competitor, Alphatec Spine, Inc. (“Alphatec”) intending to

immediately support and solicit at least one physician within his former

neXus/NuVasive sales territory.

        2.   NuVasive and neXus bring this action to enjoin the Defendant’s

wrongful conduct and recover damages for the harm his wrongful conduct caused

them.

                                  THE PARTIES

        3.   NuVasive, a Delaware corporation based in San Diego, California, is

a medical device company focused on the design, development and marketing of

products for surgically treating spine disorders.



                                          2
       Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 3 of 15



      4.    NuVasive markets its products through its exclusive sales force

consisting of directly employed personnel and exclusive sales agents. One such

exclusive sales agent is neXus, a Washington corporation based in Spokane,

Washington. NeXus’ territory encompasses part or all of Washington, Montana,

Utah, Wyoming, and Idaho.

      5.    Defendant resides in Bozeman, Montana. He first became engaged

with NuVasive in 2015 when it hired him as a Sales Associate.           Defendant

transitioned to being an employee of neXus on April 2, 2018, when it hired him as

a Sales Associate. Defendant remained in that role until January 1, 2020, when he

was promoted to Spine Specialist, which he remained until June 21, 2020, when he

resigned and went to work for Alphatec. Defendant had no experience in medical

device sales prior to his NuVasive employment.

      6.    Defendant’s neXus/NuVasive assigned sales territory consisted of

Bozeman, Montana, including the following medical facilities (as well as all of the

spine surgeons who operate at those facilities):

      • Bozeman Health Deaconess Hospital (“Bozeman Deaconess”); and

      • Bridger Orthopedic Surgery Center.

Additionally, within the twelve (12) months immediately preceding Defendant’s

resignation from neXus, he covered cases at the following medical facilities on

neXus’/NuVasive’s behalf:

      • Community Hospital of Anaconda in Anaconda, Montana;

                                         3
        Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 4 of 15



      • Providence St. Patrick Hospital in Missoula, Montana; and

      • St. Vincent Healthcare in Billings, Montana.

                         JURISDICTION AND VENUE

      7.     This Court has original jurisdiction of this case under 28 U.S.C. §

1332 because this is a civil action between citizens of different states in which the

matter in controversy exceeds the sum or value of $75,000, exclusive of interests

and costs.

      8.     Venue is proper in the District of Montana pursuant to 28 U.S.C. §

1391(a), as Defendant resides in this judicial district, and a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occurred in the district. Venue

is proper in the Butte Division under Local Rules 1.2(c)(2) and 3.2(b), and Mont.

Code Ann. § 25-2-121 as Defendant is a resident of Gallatin County, Montana and

this matter pertains to a breach of contract action in which the substantial portion

of the contract was to be performed in Gallatin County, Montana.

               ALLEGATIONS RELATING TO ALL COUNTS

      9.     The spinal hardware industry is highly competitive.             Industry

participants entrust their sales representatives with confidential and proprietary

information, give them access to their established customers, and often provide

them with proprietary training. Accordingly, the industry’s standard and practice

is to require sales representatives to sign noncompetition and/or nonsolicitation

agreements upon hire. Indeed, Defendant’s new employer, Alphatec, requires its

                                          4
        Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 5 of 15



sales representatives to sign noncompete agreements as a condition of their

engagements.

      10.     When NuVasive first hired Defendant as a Sales Associate, it required

him to agree to and execute a Proprietary Information, Inventions Assignment and

Restrictive    Covenant    Agreement     (“PIIA”)    containing,   among    others,

noncompetition and nonsolicitation obligations. Plaintiffs attach a copy of the

PIIA as Exhibit A.

      11.     In early 2018, Defendant transitioned from being a direct NuVasive

employee to being an employee of its exclusive distributor, neXus. Defendant’s

last day of employment with NuVasive was April 2, 2018, at which point he

became a neXus employee.

      12.     As noted in his March 9, 2018, offer letter from neXus (the “Offer

Letter”), Defendant began working for neXus as a Sales Associate on April 2,

2018. Plaintiffs attach a copy of the Offer Letter as Exhibit B.

      13.     Pursuant to neXus’ and NuVasive’s established policies, and in accord

with industry standard, Defendant, as a condition of his neXus employment, and in

consideration for his employment, compensation, and other good and valuable

consideration, signed and agreed to a “Confidential Information, Inventions,

Nonsolicitation and Noncompetition Agreement” (the “Agreement”). Plaintiffs

attach a true and correct copy of the Agreement as Exhibit C.



                                         5
       Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 6 of 15



      14.   The Offer Letter explicitly referenced the Agreement, and neXus

enclosed a copy of the Agreement with the Offer Letter. After receiving these

documents, Defendant accepted employment on March 22, 2018.

      15.   The    Agreement imposes          certain   reasonable   post-employment

obligations on Defendant, including duties of noncompetition and nonsolicitation,

which are contained in Section 4.2. This section provides:

      During the Term and for one year after the end of the Term, I will not
      represent, promote or otherwise try to sell within any territory I served
      for neXus Surgical any lines or products that, in neXus Surgical’s
      reasonable judgment, compete with NuVasive Products or other
      products represented by neXus Surgical within that territory and I will
      not solicit (directly or indirectly) any current or former customers of
      neXus Surgical or NuVasive to purchase any products or lines that, in
      neXus Surgical’s reasonable judgment, compete with NuVasive
      Products or other products represented by neXus Surgical within that
      territory. The one (1) year, post-employment period during which the
      restrictions of this Section are applicable shall toll for any period of
      time in which I am not in compliance with my obligations.
      16.   The nonsolicitation and noncompetition provisions are reasonably

designed to protect neXus’ and NuVasive’s legitimate business interests. As a

sales representative, Defendant received neXus’ and NuVasive’s confidential

information and specialized training, was given access to their collective

established customer base, and was charged with generating goodwill with new

and existing customers on their behalf.

      17.   The temporal and geographic restrictions in the Agreement’s

nonsolicitation and noncompetition provisions are reasonable.          The temporal


                                          6
        Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 7 of 15



restrictions are only one year after Defendant’s neXus employment terminates;

and the geographic restrictions are limited to the territories where Defendant

marketed NuVasive’s products on behalf of neXus.

      18.    NuVasive is a named third-party beneficiary of the Agreement, and,

pursuant to Section 7.8, has “the right, power and authority to enforce” the

Agreement.

      19.    Defendant’s starting salary as a Spine Associate was less than

$100,000, but the Offer Letter described the timeline as to how he would earn

more than that amount after being promoted to Spine Specialist, becoming

compensated on a 100% commission-based compensation plan and increasing his

salary well above $100,000.

      20.    Other than a disciplinary issue in October 2019 due to Defendant’s

multi-day absence from work – including absences from scheduled surgeries with

his largest neXus/NuVasive surgeon-customer without notice – Defendant

performed well as a Sales Associate. Accordingly, on December 13, 2019, neXus

offered him the opportunity for a January 1, 2020, promotion to Spine Specialist

(the “Promotion Letter”). Plaintiffs attach a true and correct copy of the Promotion

Letter as Exhibit D. Defendant accepted his promotion to Spine Specialist.




                                         7
        Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 8 of 15



      21.   After his promotion to Spine Specialist, Defendant’s salary increased

substantially. As such, Defendant’s annualized compensation for 2020 calculated

on the date he separated from neXus exceeds $100,000.00.

      22.   Like all of neXus’ Spine Specialists, Defendant’s primary

responsibilities were to build a deep knowledge of NuVasive’s products and

procedures, market NuVasive spine products, establish relationships with surgeon-

customers and hospital personnel, and support spine surgeries in which the

surgeon-customer utilizes NuVasive’s equipment and hardware.

      23.   In order to help Defendant succeed in his role as a Spine Specialist,

neXus and NuVasive provided Defendant with proprietary training, and gave him

access to their confidential information and established customers.

      24.   Defendant succeeded in his role as a Spine Specialist. He became the

face of NuVasive and neXus to at least one surgeon-customer in his territory.

      25.   On or about June 16, 2020, Defendant indicated to neXus that he had

accepted an employment offer from and signed an employment agreement with

Alphatec. Despite doing so, Defendant did not resign his neXus employment until

June 21, 2020.

      26.   On June 21, 2020, Defendant quit his position with neXus and

assumed a nearly identical role with Alphatec. On or about this time, Defendant

indicated that he intended to immediately support surgeries on Alphatec’s behalf



                                         8
           Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 9 of 15



performed by his now-former neXus/NuVasive surgeon-customers, without

limitation, in Bozeman, Montana.

         27.      While Alphatec is one of NuVasive’s direct competitors in the spinal

hardware industry, unlike NuVasive, it does not offer a comprehensive set of

products covering the entire panoply of spine surgeries. This is commonly referred

to in the spinal hardware industry as not “carrying a full bag.”

         28.      Because NuVasive’s sales representatives “carry a full bag,”

NuVasive is able to be the exclusive provider of products utilized in potential spine

surgeries, while Alphatec is not.

         29.      For this and other reasons, it is impossible for Alphatec sales

representatives – like Defendant – to perform their job without constantly soliciting

any existing and potential surgeon-customers to either: (i) utilize those product

lines that Alphatec does carry and/or (ii) implement a piecemeal approach to

hardware selection for their spine surgeries. 1                          Additionally, it is essentially

impossible for any surgeon-customer to exclusively utilize Alphatec’s products in

the surgeries he or she performs.




1
  A common example of the latter scenario is when a surgeon-customer implants a piece of hardware that Alphatec
does not carry, but the sales representative solicits the surgeon-customer to utilize Alphatec’s competitive screws to
affix or otherwise support that implant rather than using the implant manufacturer’s screws. Therefore, even though
Alphatec does not carry all the necessary pieces of hardware, it is still earning revenue from the procedure. Absent
an Alphatec sales representative – like Defendant – soliciting the surgeon-customer to use Alphatec’s screws,
Alphatec would earn no revenue from a surgery where the surgeon-customer used a competitor’s implant.



                                                          9
        Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 10 of 15



       30.    When Defendant resigned from neXus, his primary neXus/NuVasive

surgeon-customer located in Bozeman, Montana was on vacation, returning, upon

information and belief, in mid-July. Upon information and belief, Defendant is

soliciting the business of this surgeon-customer on Alphatec’s behalf and intends

to continue doing so and supporting surgeries as soon as that surgeon-customer

returns from vacation. Upon information and belief, Defendant intends to solicit

the business of other surgeon-customers within his former neXus/NuVasive sales

territory.

       31.    NeXus introduced Defendant to the surgeon-customer described in the

preceding paragraphs. Indeed, neXus cultivated the relationship with this surgeon-

customer and brought Defendant on as a Sales Associate (then promoting him to

Spine Specialist) specifically to support this surgeon-customer.

       32.    Defendant followed through on his stated intentions to violate his non-

competition and non-solicitation obligations when, on or about July 27, 2020,

neXus and NuVasive learned that Defendant was supporting surgeries (on

Alphatec’s behalf) at Bozeman Deaconess performed by one of his former

neXus/NuVasive surgeon-customers in which Alphatec’s competitive products are

being used.




                                         10
       Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 11 of 15



                    COUNT I (Breach of Contract - Damages)

      33.     Plaintiffs incorporate the allegations contained in paragraphs 1

through 32.

      34.     NeXus performed all obligations imposed on it by the Agreement.

      35.     The nonsolicitation and noncompetition obligations contained in

Section 4 of the Agreement are valid and enforceable. These obligations are

supported by adequate consideration, and are reasonably limited both in time, to

one year following termination of employment, and in geographic scope, to the

four medical facilities in which Defendant worked as a Spine Specialist, and the

surgeons who operate within those facilities.

      36.     Section 4.2 of the Agreement requires that, for one year after

termination    of   his   neXus   employment,     Defendant,    within   his     former

neXus/NuVasive territory:

      • not represent, promote, or otherwise try to sell products that compete
        with NuVasive’s products; and

      • not solicit, directly or indirectly, neXus or NuVasive’s customers to
        purchase products that compete with NuVasive’s products.
      37.     Defendant breached (and intends to continue breaching) Section 4.2

of the Agreement by supporting surgeries performed within his former

neXus/NuVasive sales territory. His doing so harmed and will continue to harm

neXus and NuVasive as they should be allowed a reasonable amount of time to



                                          11
       Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 12 of 15



fairly compete for those surgeon-customers’ business without competing against

the goodwill they paid Defendant to create with them.

               COUNT II (Breach of Contract - Injunctive Relief)

      38.     Plaintiffs incorporate the allegations contained in paragraphs 1

through 37.

      39.     If not enjoined, Defendant will continue to violate his noncompetition

and nonsolicitation obligations, and unfairly compete against neXus and

NuVasive.      Accordingly, the Court should issue preliminary and permanent

injunctions that preclude him from doing so.

      40.     NeXus and NuVasive are likely to succeed on the merits of their claim

that Defendant violated Section 4.2 of the Agreement. The noncompetition and

nonsolicitation provisions comply with law, are narrowly tailored to protect

neXus’ and NuVasive’s legitimate business interests, and Defendant informed

neXus of his intent to violate his obligations.

      41.     NeXus and NuVasive will suffer irreparable harm if the requested

preliminary and permanent injunctions do not issue. Defendant is violating his

noncompetition and nonsolicitation obligations by soliciting their customers in his

former sales territory. His illegal actions jeopardize neXus’ and NuVasive’s

relationships with those customers.




                                         12
      Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 13 of 15



     42.      Defendant acknowledged, in Section 7.2 of the Agreement, that

violating his nonsolicitation and noncompetition obligations would cause

immediate and irreparable harm, that the damages caused by his violations would

be hard to measure, that any financial remedy for his violations would be

incomplete, and that injunctive relief is an appropriate remedy for any such

violations.

     43.      The balance of equities tips in favor of issuing the requested

injunction. The requested injunction will not unfairly burden Defendant as he will

be free to promote spinal hardware on behalf of neXus’ and NuVasive’s

competitors anywhere in the world other than the medical facilities (and to the

surgeon customers who operate there) within his former Montana sales territory.

On the other hand, not issuing the injunction will deprive neXus and NuVasive of

their bargained for agreement that Defendant will not compete with them for one

year in his former territory.

     44.      Issuing the requested injunctions is in the public interest, as the public

has an interest in the enforcement of reasonable contracts and in fair competition.

     45.      NeXus and NuVasive respectfully request that the Court issue a

preliminary     injunction   which    precludes    Defendant     from   violating   his

noncompetition and nonsolicitation obligations for one year from the date the

preliminary injunction issues, and that the injunction be made permanent.



                                           13
       Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 14 of 15



                           COUNT III (Attorney’s Fees)

      46.     Plaintiffs incorporate the allegations contained in paragraphs 1

through 45.

      47.     Section 7.2 of the Agreement provides that “in any legal action or

other proceeding in connection with this Agreement (e.g., to recover damages or

other relief), the prevailing party will be entitled to recover its reasonable

attorneys’ fees and other costs incurred.”

      48.     In accord with Section 7.2, neXus and NuVasive respectfully request

that the Court award them an amount equal to the reasonable attorneys’ fees and

expenses they incur in prosecuting this lawsuit.

                             PRAYER FOR RELIEF
      WHEREFORE, neXus and NuVasive pray that this Court enter judgment

against Defendant, and award them the following relief:

      A. A preliminary injunction which precludes Defendant from violating the
         terms of his noncompetition and nonsolicitation obligations and that the
         injunction be made permanent;

      B. Compensatory damages in an amount to be determined at trial;

      C. Pre- and post- judgment interest;

      D. The reasonable attorneys’ fees and costs they incur in prosecuting this
         action; and

      E. Such other and further relief the Court deems just and proper.




                                         14
Case 2:20-cv-00039-BMM Document 1 Filed 08/13/20 Page 15 of 15
